                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : Jointly Administered
---------------------------------------------------------------x

                NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT
               OF BUSINESS CONTRACTS AND RELATED CURE AMOUNTS

       PLEASE TAKE NOTICE that on November 5, 2018, the above-captioned debtors and
debtors in possession (the “Debtors”) filed the Debtors’ Motion for Entry of Orders (I)(A)
Establishing Bidding Procedures Relating to the Sale of Certain of the Debtors’ Assets,
Including Approving a Break-Up Fee and Expense Reimbursement, (B) Establishing Procedures
Relating to the Assumption and Assignment of Certain Executory Contracts and Unexpired
Leases, Including Notice of Proposed Cure Amounts, (C) Approving Form and Manner of Notice
Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed Sale; (II)(A)
Approving the Sale of Certain of the Debtors’ Assets Free and Clear of All Liens, Claims,
Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases, and (C) Authorizing Success Healthcare 1, LLC to
Grant Liens, and (III) Granting Certain Related Relief (the “Sale Motion”).2 In the Sale Motion,
Success Healthcare, LLC, Success Healthcare 1, LLC, and HLP of Los Angeles, LLC
1
 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
  Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Sale Motion or
the Bidding Procedures, as applicable.

                                                          1
(collectively, the “Silver Lake Debtors”) seek authority to, among other things, sell substantially
all of their Silver Lake Medical Center assets (collectively, the “Assets”) free and clear of all
liens, claims, encumbrances and other interests pursuant to sections 363 and 365 of the
Bankruptcy Code, following an auction.

        PLEASE TAKE FURTHER NOTICE that, on December 7, 2018, the Bankruptcy
Court entered an order (the “Bidding Procedures Order”) approving (i) L.A. Downtown Medical
Center LLC as the Stalking Horse Bidder (the “Stalking Horse Bidder”) for the Assets and (ii)
the bidding procedures (the “Bidding Procedures”) attached as Exhibit 1 to the Bidding
Procedures Order. The Bidding Procedures set the key dates and times related to the sale of the
Assets. All interested parties should carefully read the Bidding Procedures Order and the
Bidding Procedures. To the extent that there are any inconsistencies between the Bidding
Procedures Order (including the Bidding Procedures) and the summary description of its terms
and conditions contained in this Notice of Potential Assumption and Assignment of Business
Contracts, the terms of the Bidding Procedures Order shall control.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures, an auction (the “Auction”) to sell the Assets will be conducted on January 17, 2019,
starting at 10:00 a.m. (prevailing Eastern Time) at the offices of DLA Piper LLP (US), 1201
North Market Street, Suite 2100, Wilmington, Delaware 19801, or such other location as shall be
timely communicated to all persons entitled to attend the Auction. The Debtors may cancel the
Auction pursuant to the Bidding Procedures.

        PLEASE TAKE FURTHER NOTICE that a hearing will be held to approve the sale(s)
of the Assets to the Successful Bidder(s) (the “Sale Hearing”) before the Honorable Christopher
S. Sontchi, United States Bankruptcy Court for the District of Delaware, 824 Market Street,
Wilmington, Delaware 19801 on January 22, 2019 at 10:00 a.m. (prevailing Eastern Time),
or at such time thereafter as counsel may be heard or at such other time as the Bankruptcy Court
may determine. The Sale Hearing may be adjourned from time to time without further notice to
creditors or parties in interest other than by filing a notice on the Court’s docket for these
Chapter 11 Cases or the making of an announcement at the Sale Hearing.

        PLEASE TAKE FURTHER NOTICE that the Silver Lake Debtors have indicated on
Schedule 1 attached hereto a list of the Silver Lake Debtors’ executory contracts and unexpired
leases (collectively, the “Purchased Contracts”), that the Silver Lake Debtors may assume and
assign to the Stalking Horse Bidder, or any other Successful Bidder, along with the cure amounts
that the Silver Lake Debtors believe must be paid to cure all prepetition defaults (in each
instance, the “Cure Cost”). If you agree with the Cure Cost and do not otherwise object to the
assumption and assignment of your Purchased Contract listed on Schedule 1, you do not need to
take any further action.3



3
  The Silver Lake Debtors may modify the list of Purchased Contracts that will be assumed and assigned in connection
with the sale of the Assets. In addition, the inclusion of any contract, lease, or agreement on Schedule 1 shall not
constitute an admission by the Silver Lake Debtors that any such Purchased Contract is an executory contract or
unexpired lease within the meaning of Section 365 of the Bankruptcy Code and the Silver Lake Debtors reserve all
rights with respect thereto.

                                                         2
        PLEASE TAKE FURTHER NOTICE that any party seeking to object to (i) the
validity of the Cure Cost provided by the Silver Lake Debtors on Schedule 1, or otherwise assert
that any other amounts, defaults, conditions or pecuniary losses must be cured or satisfied under
any of the Purchased Contracts in order to be assigned to the Successful Bidder(s), (ii) the
proposed assumption and assignment of the applicable Purchased Contract, and/or (iii) the ability
of the Stalking Horse Bidder to provide adequate assurance of future performance, must file an
objection (a “Contract Objection”), which objection must: (a) be in writing; (b) state with
specificity the basis for the objection as well as any Cure Costs that the objector asserts to be
due, including each and every asserted default in the applicable contract or lease (in all cases
with appropriate documentation in support thereof); (c) comply with the Federal Rules of
Bankruptcy Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware; and (d) be filed with the Bankruptcy Court
and served on the following parties by no later than 4:00 p.m. (prevailing Eastern Time) on
December 28, 2018 (the “Contract Objection Deadline”): (i) counsel for the Debtors,
McDermott Will & Emery LLP, 444 West Lake Street, Chicago, Illinois 60606 (Attn: William P.
Smith and James Kapp; wsmith@mwe.com, jkapp@mwe.com) and DLA Piper LLP (US), 1201
North Market Street, Suite 2100, Wilmington, Delaware 19801 (Attn: Stuart Brown;
stuart.brown@dlapiper.com); (ii) the Debtors, Success Healthcare 1, LLC, 999 Yamato Road,
Third Floor, Boca Raton, Florida 33431, Attn: Charles Posternack, M.D.; (iii) counsel to the
Stalking Horse Bidder, Valensi Rose PLC, 1888 Century Park East, Suite 1100, Los Angeles,
California 90067 (Attn: Gary F. Torrell, Esq.; gft@vrmlaw.com) and Potter Anderson &
Corroon LLP, 1313 North Market Street, Sixth Floor, P.O. Box 951, Wilmington, DE 19801
(Attn: Jeremy W. Ryan, Esq.; jryan@potteranderson.com); (iv) counsel to Wells Fargo Bank,
National Association (the administrative agent for the Silver Lake Debtors’ secured lenders and
the debtor-in-possession financing lenders), McGuireWoods LLP, 1251 6th Ave, 20th floor,
New York, NY 10020 (Attn: Brian Swett; bswett@mcguirewoods.com) and Richards, Layton &
Finger, PA, 920 N King St, Wilmington, Delaware 19801 (Attn: John Knight; knight@rlf.com),
(v) counsel for the Committee, Sills Cummis & Gross P.C., The Legal Center, One Riverfront
Plaza, Newark, New Jersey 07102 (Attn: Andrew H. Sherman, Esq.;
asherman@sillscummis.com) and Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street,
17th Floor, Wilmington, DE 19801 (Attn: Bradford J. Sandler; bsandler@pszjlaw.com); and
(vi) the Office of the United States Trustee for the District of Delaware, 844 King Street, Suite
2207, Lockbox 35, Wilmington, Delaware, 19801 (Attn: Brya Keilson;
Brya.Keilson@usdoj.gov) (collectively, the “Objection Recipients”).

       PLEASE TAKE FURTHER NOTICE that any non-Debtor counterparty to any
Purchased Contract who does not file a Contract Objection by the Contract Objection
Deadline, shall (i) be forever barred from objecting to the Cure Cost set forth on Schedule
1 or asserting or claiming any cure amount (other than the Cure Cost) against the Silver
Lake Debtors or any Successful Bidder(s) and (ii) shall be deemed to have consented to the
potential assumption and assignment of its Purchased Contract to the Stalking Horse
Bidder.

        PLEASE TAKE FURTHER NOTICE that the deadline for filing an objection to the
assumption and assignment of a Purchased Contract on the basis of a lack of adequate assurance
of future performance of a Successful Bidder other than the Stalking Horse Bidder (an
“Adequate Assurance Objection”) shall be January 18, 2019 at 5:00 p.m. (prevailing Eastern

                                               3
Time) (the “Adequate Assurance Objection Deadline”). Adequate Assurance Objections, if any,
shall be in writing, filed with the Court and served upon the Objection Notice Parties.

      PLEASE TAKE FURTHER NOTICE that any non-Debtor party to an assumed
Purchased Contract who does not file a timely Adequate Assurance Objection shall be
deemed to have consented to the potential assumption and assignment of its Purchased
Contract to the Successful Bidder(s) and will be forever barred from objecting to such
assumption and assignment.

        PLEASE TAKE FURTHER NOTICE that the hearing with respect to any Contract
Objections and/or Adequate Assurance Objections may be held (i) at the Sale Hearing or (ii) on
such other date as the Court may designate. To the extent the Silver Lake Debtors and non-
Debtor counterparty to a Purchased Contract are able to consensually resolve the Contract
Objection or the Adequate Assurance Objection prior to the Sale Hearing, the Debtors shall
promptly provide notice to Wells, the Committee, the Office of the United States Trustee for the
District of Delaware and the Successful Bidder(s) of such resolution.

        PLEASE TAKE FURTHER NOTICE that this Notice of Potential Assumption and
Assignment of Business Contracts is subject to the full terms and conditions of the Sale Motion,
Bidding Procedures Order and Bidding Procedures, which shall control in the event of any
conflict. The Debtors encourage parties in interest to review such documents in their entirety.
Copies of the Sale Motion, Bidding Procedures and/or Bidding Procedures Order may be
obtained by calling the Debtors’ claims and notice agent, Prime Clerk, at 844-822-9230
(domestic, toll free) or 347-338-6503 (international), or by visiting
https://cases.primeclerk.com/promisehealthcare/.



                         [Remainder of Page Intentionally Left Blank]




                                                4
                             /s/ Stuart Brown
Dated: December 11, 2018     DLA Piper LLP (US)
      Wilmington, Delaware   Stuart Brown (DE Bar Number 4050)
                             1201 North Market Street, Suite 2100
                             Wilmington, Delaware 19801
                             Telephone: 302.468.5700
                             Facsimile: 302.778.7913
                             Email: stuart.brown@dlapiper.com

                             Counsel to the Debtors and
                             Debtors in Possession, Promise Healthcare
                             Group, LLC, et al.


                               -and-

                             MCDERMOTT WILL & EMERY LLP

                             William P. Smith (pro hac vice pending)
                             James W. Kapp (pro hac vice pending)
                             Megan Preusker (pro hac vice pending)
                             444 West Lake Street
                             Chicago, Illinois 60606
                             Telephone: 312.372.2000
                             Facsimile: 312.984.7700
                             Email: wsmith@mwe.com
                             jkapp@mwe.com
                             mpreusker@mwe.com

                             Special Counsel for the Silver Lake Debtors in
                             Connection with the Sale of the Silver Lake Medical
                             Center




                                5
                                      Schedule 1




                     Success Entity                                    Cure Cost
                                                           Effective
Title of Document        Name           Counterparty                     (as of
                                                             Date
                                                                       12/07/18)

   West Coast         Silver Lake
University Student   Medical Center       West Coast
                                                           11-18-08    $7,464.92
   Affiliation         Ingleside          University
   Agreement
                      Silver Lake         Western
   Affiliation
                     Medical Center     University of      1-12-09        $0
   Agreement
                                       Health Sciences
                        Success
                      Healthcare 1,
   Affiliation       LLC dba Silver       West Coast
                                                           8-10-17        $0
   Agreement          Lake Medical        University
                         Center

                      Silver Lake      V.A. Loma Linda
   Affiliation
                     Medical Center      Health Care       9-11-14        $0
   Agreement
                                           Systems

                        Success
                      Healthcare 1,
   Affiliation                         Valley College of
                     LLC dba Silver                        7-22-14        $0
   Agreement                           Medical Careers
                      Lake Medical
                         Center

                                         University of
                                          Southern
   Affiliation        Silver Lake        California on
                                                            2-1-09      $450.00
   Agreement         Medical Center      behalf of its
                                          School of
                                          Pharmacy
                       Success
                     Healthcare 1,
   Affiliation                        Sherman Way
                    LLC dba Silver                       7-1-14    $0
   Agreement                          Surgical Center
                     Lake Medical
                        Center


                       Success
                     Healthcare 1,
   Affiliation                        Robert Paoletti,
                    LLC dba Silver                       7-31-14   $0
   Agreement                             D.P.M.
                     Lake Medical
                        Center

                       Success
                     Healthcare 1,       Premiere
   Affiliation      LLC dba Silver   Educational Corp.
                                                         8-4-17    $0
   Agreement         Lake Medical      dba Premiere
                        Center        Career College

                                       Los Angeles
                       Success          Community
                     Healthcare 1,    College District
   Affiliation      LLC dba Silver   doing business on   5-20-15   $0
   Agreement         Lake Medical      behalf of Los
                        Center         Angeles City
                                          College
                       Success        Grand Canyon
                     Healthcare 1,    Education, Inc.
   Affiliation      LLC dba Silver      dba Grand        2-14-17   $0
   Agreement         Lake Medical        Canyon
                        Center          University
                       Success
   Affiliation       Healthcare 1,       Loyola
Agreement for Art   LLC dba Silver      Marymount        1-12-15   $0
Therapy Modality     Lake Medical       University
                        Center
                          Success
                        Healthcare 1,
    Affiliation        LLC dba Silver    Azusa Pacific
                                                           6-15-15       $0
    Agreement           Lake Medical      University
                           Center

                          Success
                        Healthcare 1,
    Affiliation                                             7-1-16
                       LLC dba Silver   Angeles College                  $0
    Agreement           Lake Medical
                           Center

                          Success
                        Healthcare 1,     American
    Affiliation        LLC dba Silver    University of     6-17-15       $0
    Agreement           Lake Medical    Health Sciences
                           Center

                          Success
                        Healthcare 1,
    Affiliation        LLC dba Silver   American Career
                                                           4-10-16       $0
    Agreement           Lake Medical     College, Inc.
                           Center

                          Success
     Podiatric          Healthcare 1,
Residency Program      LLC dba Silver    Alan Snyder,
                                                           7-21-14    $13,500.00
Clinical Affiliation    Lake Medical        DPM
    Agreement              Center

                          Success
     Podiatric          Healthcare 1,
Residency Program      LLC dba Silver    Arnold Ross,
                                                           10-17-14      $0
Clinical Affiliation    Lake Medical        DPM
    Agreement              Center

                                            Western
                                          University of
Resident Affiliation    Silver Lake          Health
                       Medical Center                      10-5-10       $0
    Agreement                           Sciences/College
                                          of Podiatric
                                            Medicine
  Amended and
  Restated Lease      Success
                                    AFG Investment
   Agreement        Healthcare 1,                       11-14-2008   $0
                                     Fund 5, LLC
                       LLC
(Rosemead Lease)


Sublease           HLP of Los       Alberto
Agreement, as      Angeles, LLC     Natividad, M.D.      12-14-10    $0
amended

Sublease
                   HLP of Los
Agreement, as                       Aret Akian, M.D.     12-1-11     $0
                   Angeles, LLC
amended

                                    Champion
Sublease                            Medical Group
                   HLP of Los
Agreement, as                       d/b/a Universal       1-1-12     $0
                   Angeles, LLC
amended                             Psychiatric
                                    Medical Group

Sublease           HLP of Los       Grace Hospice,
Agreement          Angeles, LLC     Inc.                 12-1-15     $0

Sublease           HLP of Los       Gideon Lowe,
Agreement          Angeles, LLC     M.D.                 12-1-11     $0

Sublease           HLP of Los       Pablito Tancinco,
Agreement          Angeles, LLC     M.D.                  1-1-17     $0

Sublease           HLP of Los       Seung-Ho Choi,
Agreement          Angeles, LLC     M.D.                  8-1-12     $0

Sublease           HLP of Los       Syed Hossain,
Agreement          Angeles, LLC     M.D.                 4-15-16     $0

                                    Wilshire
Sublease           HLP of Los       Orthopedic
Agreement          Angeles, LLC     Management           3-21-13     $0
                                    Company, Inc.

Sublease           HLP of Los       Jang Rak Choi,
Agreement          Angeles, LLC     M.D.                  2-1-12     $0
                                 Calmed
Sublease          HLP of Los     Community
Agreement         Angeles, LLC   Health Center,     1-1-17    $0
                                 Inc.

Sublease
                  HLP of Los     Cheryl Powell,
Agreement, as                                       3-1-13    $0
                  Angeles, LLC   M.D.
amended

Office Building
                  HLP of Los     Abdul Rab Khan,
Sublease                                            5-1-16    $0
                  Angeles, LLC   M.D.
Agreement

Office Building                  Robert
                  HLP of Los
Sublease                         Washington,        8-1-11    $0
                  Angeles, LLC
Agreement                        M.D.

Office Building
                  HLP of Los     Elizabeth Youn,
Sublease                                            2-1-12    $0
                  Angeles, LLC   D.P.M
Agreement

Office Building
                                 Universal
Sublease          HLP of Los
                                 Translation        12-1-11   $0
Agreement, as     Angeles, LLC
                                 Sources, Inc.
amended

Office Building
                  HLP of Los     Vincent Anthony,
Sublease                                            3-1-16    $0
                  Angeles, LLC   M.D.
Agreement

Office Building
                  HLP of Los     Allan Markie,
Sublease                                            2-15-14   $0
                  Angeles, LLC   M.D.
Agreement

Office Building
                  HLP of Los     Jacob Flores,
Sublease                                            1-15-17   $0
                  Angeles, LLC   M.D.
Agreement

Office Building
Sublease          HLP of Los     Clifford Iriele,
Agreement, as     Angeles, LLC   M.D.               5-1-11    $0
amended
Office Building
                                 Golden Seal
Sublease          HLP of Los
                                 Home Health,      10-1-11   $0
Agreement, as     Angeles, LLC
                                 Inc.
amended

Office Building
                  HLP of Los     Arthur Collins,
Sublease                                           5-1-17    $0
                  Angeles, LLC   M.D.
Agreement

Office Building
                  HLP of Los     George O’Byrne,
Sublease                                           4-1-14    $0
                  Angeles, LLC   M.D.
Agreement

Office Building
                  HLP of Los     Louie-Marc
Sublease                                           4-1-17    $0
                  Angeles, LLC   Contreras, M.D.
Agreement

Office Building
Sublease          HLP of Los     Doctor’s Health
Agreement, as     Angeles, LLC   Center, Inc.      8-1-11    $0
amended

Office Building                  Doctor Bogard
                  HLP of Los
Sublease                         Chang             7-1-16    $0
                  Angeles, LLC
Agreement                        Optometry, Inc.

Office Building
                  HLP of Los     Carlos Cosenza,
Sublease                                           8-1-11    $0
                  Angeles, LLC   M.D.
Agreement

Office Building
Sublease          HLP of Los     Kingsley
Agreement, as     Angeles, LLC   Ofoegbu, M.D.     8-1-11    $0
amended

Office Building
                  HLP of Los     Earla Eveleen
Sublease                                           6-1-16    $0
                  Angeles, LLC   Quisido, M.D.
Agreement

Office Building
Sublease          HLP of Los     Joseph M. Page
Agreement, as     Angeles, LLC   M.D.              6-1-12    $0
amended
Office Building
Sublease             HLP of Los       Loraine V. Diego,
Agreement, as        Angeles, LLC     M.D.                6-1-16    $0
amended

Office Building
                     HLP of Los       JoAnn Pullen,
Sublease                                                  8-1-11    $0
                     Angeles, LLC     M.D.
Agreement

Office Building
                     HLP of Los
Sublease                              Express Rx, Inc.    6-1-15    $0
                     Angeles, LLC
Agreement

                                      Vital Health
Office Building      HLP of Los
                                      Medical Group,      1-10-18   $0
Sublease             Angeles, LLC
                                      Inc.

Office Building      HLP of Los       Jacob Jacque
Sublease             Angeles, LLC     Ahdoot, M.D.        2-17-18   $0

Office Building      HLP of Los       Silver Lake Best
Sublease             Angeles, LLC     Care, Inc.          4-1-18    $0

Office Building      HLP of Los       K-Management,
Sublease             Angeles, LLC     Inc.                7-1-17    $0


                        Success
                      Healthcare 1,
     Provider                          Blue Shield of
                     LLC dba Silver                       2-1-10    $0
    Agreement                            California
                      Lake Medical
                         Center


                        Success
                      Healthcare 1,
 Hospital Services                     Pacific Alliance
                     LLC dba Silver                       7-1-13    $0
   Agreement                           Medical Center
                      Lake Medical
                         Center
                          Success
                        Healthcare 1,
Ancillary Services
                       LLC dba Silver     Access IPA        6-1-09      $0
   Agreement
                        Lake Medical
                           Center


                                         Accountable
Ancillary Provider      Silver Lake
                                         Health Plan        10-1-09   $113.23
   Agreement           Medical Center
                                        Medical Group


                          Success       Aetna Health of
                        Healthcare 1,   California, Inc.;
    Notice of
                       LLC dba Silver    Aetna Health       5-30-12     $0
   Termination
                        Lake Medical     Management,
                           Center            LLC


                          Success
   Participating        Healthcare 1,
                                         Anthem Blue
     Hospital          LLC dba Silver                       12-1-10     $0
                                            Cross
    Agreement           Lake Medical
                           Center


 Memorandum of
   Understanding          Success
  (MOU) Beacon          Healthcare 1,
                                        Beacon Health
 Health Strategies     LLC dba Silver                       10-1-14     $0
                                        Strategies LLC
for the Provision of    Lake Medical
 Behavioral Health         Center
      Services


                          Success
                        Healthcare 1,
Hospital Services                       Care1st Health
                       LLC dba Silver                       6-1-11      $0
  Agreement                                 Plan
                        Lake Medical
                           Center
Preferred Provider
                      Silver Lake     Corvel Healthcare
  Organization                                            4-15-16   $0
                     Medical Center     Corporation
   Agreement


                        Success
  Contract for        Healthcare 1,
                                          State of
Hospital Inpatient   LLC dba Silver                       12-8-08   $0
                                         California
    Services          Lake Medical
                         Center


                        Success
Easy Choice Health
                      Healthcare 1,
   Plan Hospital                       Easy Choice
                     LLC dba Silver                       2-1-09    $0
     Services                         Health Plan, Inc.
                      Lake Medical
    Agreement
                         Center


                        Success
     Provider         Healthcare 1,
                                       Health Net of
   Participation     LLC dba Silver                       12-1-11   $0
                                       California, Inc.
    Agreement         Lake Medical
                         Center


 Next Generation        Success
Accountable Care      Healthcare 1,
                                          Heritage
  Organization       LLC dba Silver                       1-1-16    $0
                                       California ACO
Preferred Provider    Lake Medical
   Agreement             Center


                                      CHA Hollywood
                        Success
                                      Medical Center,
                      Healthcare 1,
Provider Services                       L.P. d/b/a
                     LLC dba Silver                       11-1-14   $0
   Agreement                            Hollywood
                      Lake Medical
                                       Presbyterian
                         Center
                                      Medical Center
                                        Humana Health
     Hospital                             Plan Inc.;
                       Silver Lake
   Participation                           Humana          1-1-13    $0
                      Medical Center
    Agreement                             Insurance
                                          Company


                         Success        Local Initiative
                       Healthcare 1,   Health Authority
 Hospital Services
                      LLC dba Silver    for Los Angeles    1-1-13    $0
   Agreement
                       Lake Medical    County d/b/a Care
                          Center          Health Plan


    Statement of
   Eligibility and
 Interest for Acute
     Psychiatric
                                         Los Angeles
Hospital Case Rate
                                           County
   of $3,200 per          Silent                           9-22-17   $0
                                        Department of
   Admission for
                                        Mental Health
    Countywide
     Psychiatric
 Inpatient Hospital
Services, 9/22/2017


                         Success
 Interim Letter of     Healthcare 1,
                                        Legacy Health
    Agreement,        LLC dba Silver                       8-1-17    $0
                                          Plan, Inc.
     8/1/2017          Lake Medical
                          Center


                         Success
   Professional        Healthcare 1,
     Services         LLC dba Silver      SynerMed         9-13-17   $0
   Agreement           Lake Medical
                          Center
                       Success
                                        Three Rivers
                     Healthcare 1,
                                          Provider
   Agreement        LLC dba Silver                         6-1-10       $0
                                          Network,
                     Lake Medical
                                        Incorporated
                        Center


                       Success
 Universal Care      Healthcare 1,
                                       Universal Care,
Hospital Services   LLC dba Silver                        5-15-09    $487.19
                                            Inc.
  Agreement          Lake Medical
                        Center

                        Success        Gilbert Varela,
    Letter of       Healthcare, LLC     MD Inc., dba
                                                          8-1-2017      $0
   Agreement        dba Silver Lake    Alliance Health
                    Medical Center         Systems
                        Success
                                       Alta Med Health
                     Healthcare 1,
    Letter of                              Services                     $0
                    LLC dba Silver                        1-1-2018
Agreement [SBC]                        Corporation dba
                     Lake Medical
                                      Senior BuenaCare
                         Center
                        Success
                     Healthcare 1,    Alta Med Health
    Letter of                                                           $0
                    LLC dba Silver        Services        1-1-2018
Agreement [HMO]
                     Lake Medical       Corporation
                         Center
                        Success
                     Healthcare 1,
Hospital Services   LLC dba Silver    AIDS Healthcare
                                                           4-1-11       $0
  Agreement          Lake Medical       Foundation
                         Center

                       Success
                     Healthcare 1,
    Services        LLC dba Silver     eSolutions, Inc.    8-1-14    $3,537.45
   Agreement         Lake Medical
                        Center


    Services         Silver Lake      Aramark Uniform
                                                           5-6-11       $0
   Agreement        Medical Center        Services
                     Silver Lake         Baker
Service Agreement                                         3-5-13     $709.00
                    Medical Center   Commodities Inc.

                       Success         California
  Participating      Healthcare 1,   Hospital Patient
    Hospital        LLC dba Silver       Safety           3-1-09        $0
   Agreement         Lake Medical     Organization
                        Center         (CHPSO)
                       Success          California
     Medical         Healthcare 1,       Medical
  Transportation    LLC dba Silver    Response Inc.       6-27-17    $4,614.30
   Agreement         Lake Medical     d/b/a Cal Med
                        Center         Ambulance

                       Success          California
                     Healthcare 1,    Rehabilitation
  Rehabilitation
                    LLC dba Silver   Services, Inc. dba
    Services                                              11-2-11   $124,462.51
                     Lake Medical        Interstate
   Agreement
                        Center        Rehabilitation
                                      Services, LLC-
                       Success
                     Healthcare 1,
                    LLC dba Silver       Daniels
Service Agreement                                         4-1-16    $12,374.26
                     Lake Medical    Sharpsmart, Inc.,
                        Center


    Services         Silver Lake
                                          Ecolab          7-7-16     $361.67
   Agreement        Medical Center

                       Success
                     Healthcare 1,
                                                                     $142,188
Service Agreement   LLC dba Silver    ESP Personnel       3-24-16
                     Lake Medical
                        Center
                       Success
 Delinquent Self     Healthcare 1,
 Pay Collections    LLC dba Silver   Grant & Weber     6-11-09      $0
    Services         Lake Medical
   Agreement            Center

                       Success
    Workers’         Healthcare 1,
  Compensation      LLC dba Silver     GRANT &
                                                       6-11-09      $0
   Collections       Lake Medical       WEBER
   Agreement            Center

                       Success
                     Healthcare 1,       Hooper
   Consulting       LLC dba Silver     Healthcare      11-1-15      $0
   Agreement         Lake Medical    Consulting, LLC
                        Center

                       Success
                     Healthcare 1,
   Consulting       LLC dba Silver   JFA Consulting
                                                       4-24-17      $0
   Agreement         Lake Medical     Services, LLC
                        Center

                       Success
                     Healthcare 1,
                    LLC dba Silver       Kronos
Service Agreement                                      4-17-13      $0
                     Lake Medical     Incorporated
                        Center

                       Success
                     Healthcare 1,     Los Angeles
                    LLC dba Silver       County
Service Agreement                                      6-29-15      $0
                     Lake Medical     Department of
                        Center        Mental Health

                       Success
Medical Transport    Healthcare 1,
                    LLC dba Silver    Med Reach
    Services                                           2-29-16   $6,961.36
                     Lake Medical    Ambulance Inc.
  Agreement
                        Center
                         Success
                       Healthcare 1,
 Contract Service     LLC dba Silver       Medical
                                                           5-31-16       $0
   Agreement           Lake Medical    Solutions, L.L.C.
                          Center

                                         NRC Picker-
                       Silver Lake        (National
Service Agreement     Medical Center                        7-1-09    $2,422.29
                                          Research
                                         Corporation)
                       Silver Lake         ORF10
Inspection Services   Medical Center                       11-30-15   $8,000.00
                                       Inspection, Inc.
                         Success
                       Healthcare 1,
                      LLC dba Silver   Pacific Medical
Service Agreement                                          10-1-11    $13,607.00
                       Lake Medical     Imaging Inc.
                          Center

                         Success
                       Healthcare 1,
    Consulting        LLC dba Silver   Paul Van Duine      6-10-09       $0
    Agreement          Lake Medical
                          Center

   Architectural       Silver Lake     Puchlik Design
                      Medical Center                       2-25-15    $71,237.59
     Services                          Associates, Inc.
                         Success
                       Healthcare 1,     Southland
Contractor Service    LLC dba Silver   Medical Dialysis     9-1-11    $58,250.00
   Agreement           Lake Medical         Inc.
                          Center

                         Success
                       Healthcare 1,
    Consulting        LLC dba Silver    Stanley Otake
                                                            4-9-15       $0
    Agreement          Lake Medical      Consultant
                          Center
                        Success
    Elevator          Healthcare 1,
                     LLC dba Silver   Suncoast Elevator
  Modernization                                           7-22-15   $41,000.00
                      Lake Medical       Solutions
    Proposal
                         Center

                        Success
  Remote Order        Healthcare 1,
  Entry Service      LLC dba Silver    Telnet-RX, Inc.    12-3-14   $5,008.15
   Agreement          Lake Medical
                         Center


   Membership         Silver Lake      The Advisory
                                                          8-31-16   $70,625.00
   Agreement         Medical Center   Board Company


                      Silver Lake
Renewal Services                       Trane U.S. Inc.    8-27-15   $7,944.42
                     Medical Center


                      Silver Lake      TRL Systems,
 Alarms System                                            2-9-14       $0
                     Medical Center        Inc.

   Laboratory                              Unilab
                      Silver Lake
    Services                           Corporation dba    6-10-09   $50,897.32
                     Medical Center
   Agreement                          Quest Diagnostics

Dictation Services    Silver Lake       V.C. Medical
                                                          11-1-12   $43,822.00
   Agreement         Medical Center      Enterprises

                        Success
                      Healthcare 1,
    Services         LLC dba Silver   Vendormate, Inc.    11-9-11      $0
   Agreement          Lake Medical
                         Center

                        Success
Ingleside Campus      Healthcare 1,
Cooling Tower Fill   LLC dba Silver   Chemco Products
                                                          8-13-13   $3,495.00
      Media           Lake Medical       Company
  Replacement            Center
                       Success
  Biomedical         Healthcare 1,
  Management        LLC dba Silver        EnBio          10-4-10    $41,194.25
   Service           Lake Medical
                        Center


                       Success
                     Healthcare 1,
Office Tech Lease                    Toshiba Financial
                    LLC dba Silver                       8-31-15       $0
   Agreement                             Services
                     Lake Medical
                        Center


                       Success
    Medical          Healthcare 1,       Ambulife                   $31,870.93
 Transportation     LLC dba Silver      Ambulance        11-10-17
  Agreement          Lake Medical      Services, Inc.
                        Center

                       Success
                     Healthcare 1,
 Blood Services     LLC dba Silver    American Red
                                                          1-1-18
   Agreement         Lake Medical        Cross                      $32,938.77
                        Center

 Amtech Service      Silver Lake     Amtech Elevator
                    Medical Center                       3-16-18    $51,762.66
and Repair Order                        Services
 Stericycle, Inc.
Master Biomedical    Silver Lake
                    Medical Center    Stericycle, Inc.   5-1-2011      $0
 Waste Service
   Agreement

                       Success
   Professional      Healthcare 1,
                                         William
     Services       LLC dba Silver                       6-15-12    $9,000.00
                                      Gillespie, MD
   Agreement         Lake Medical
                        Center
                         Success
                                       City of Angeles
Urgent Care Center     Healthcare 1,
                                         Emergency
    Coverage          LLC dba Silver                     3-1-09       $0
                                       Medical Group,
   Agreement           Lake Medical
                                             Inc.
                          Center


Podiatry Medicine        Success
   and Surgery         Healthcare 1,
                                         Danielle T.
Residency Program     LLC dba Silver                     7-1-16       $0
                                          Kochavi
     Resident          Lake Medical
    Agreement             Center


                         Success
                       Healthcare 1,
  Call Coverage
                      LLC dba Silver   Gary E Ford, MD   9-1-16    $4,950.00
   Agreement
                       Lake Medical
                          Center


                         Success
Medical Director of    Healthcare 1,
  Wound Care          LLC dba Silver    Gustavo Torres   10-1-15      $0
   Agreement           Lake Medical
                          Center


Podiatry Medicine        Success
   and Surgery         Healthcare 1,
Residency Program     LLC dba Silver   Brian Baer, DPM   7-1-15       $0
     Resident          Lake Medical
    Agreement             Center


                         Success
     Podiatric         Healthcare 1,
Residency Program     LLC dba Silver   Alan Snyder, MD   7-1-16    $13,500.00
    Agreement          Lake Medical
                          Center
                        Success
                      Healthcare 1,
Podiatry Residency                     Sherman Oaks
                     LLC dba Silver                        7-1-15       $0
     Program                             Hospital
                      Lake Medical
                         Center


                        Success
                      Healthcare 1,
   Coverage                           Joseph M. Page,
                     LLC dba Silver                        7-1-16       $0
   Agreement                               MD
                      Lake Medical
                         Center


                                        Arrowhead
    Residency         Silver Lake
                                      Regional Medical     2-8-11       $0
    Rotations        Medical Center
                                           Center


                        Success
                      Healthcare 1,       Moiez
 Medical Director
                     LLC dba Silver    Khankhanian,       11-18-09   $51,537.50
   Agreement
                      Lake Medical         MD
                         Center


                                          Kaiser
                                        Foundation
Residency Program                     Hospitals /Health    2-1-09
                      Silver Lake
   in Podiatric                         Plan and S.                     $0
                     Medical Center
     Medicine                            California
                                        Permanente
                                       Medical Group


Podiatric Medicine      Success
   and Surgery        Healthcare 1,
                                       Kathryn Bosia,
Residency Program    LLC dba Silver                        7-1-14       $0
                                           DPM
     Resident         Lake Medical
    Agreement            Center
                         Success
Medical Director of    Healthcare 1,
                                       Keivan Golchini,
   GI Services        LLC dba Silver                      4-1-15       $0
                                             MD
   Agreement           Lake Medical
                          Center


                         Success
   Professional        Healthcare 1,
                                          Kingsley
     Services         LLC dba Silver                      4-1-10       $0
                                        Ofoegbu, MD
   Agreement           Lake Medical
                          Center


                         Success
   Professional        Healthcare 1,       Moiez
     Services         LLC dba Silver    Khankhanian,      8-1-11    $51,537.50
   Agreement           Lake Medical         MD
                          Center


Podiatry Medicine        Success
   and Surgery         Healthcare 1,
                                           Nava
Residency Program     LLC dba Silver                      6-29-17      $0
                                         Mohammadi
     Resident          Lake Medical
    Agreement             Center


                         Success
   Professional        Healthcare 1,
                                        Outreach Care
     Services         LLC dba Silver                      11-9-09      $0
                                             IPA
   Agreement           Lake Medical
                          Center


                         Success
                       Healthcare 1,
                                       Secure Nursing
Staffing Agreement    LLC dba Silver                      1-30-15   $16,926.63
                                        Service, Inc.
                       Lake Medical
                          Center
                         Success
                       Healthcare 1,
                                       PICCS ‘R US
Staffing Agreement    LLC dba Silver                      1-6-16    $2,500.00
                                        Nursing Inc
                       Lake Medical
                          Center


  Amended and            Success
    Restated           Healthcare 1,    Tiger Valley
  Anesthesiology      LLC dba Silver   Medical Group,     6-1-14    $38,724.00
    Coverage           Lake Medical         Inc.
   Agreement              Center


                         Success
Medical Director of
                       Healthcare 1,
   Pulmonary                            Syed Omar
                      LLC dba Silver                      6-1-15    $12,900.00
    Services                            Tirmizi, MD
                       Lake Medical
   Agreement
                          Center


                         Success
                       Healthcare 1,     Westcom
 Physician Group
                      LLC dba Silver    Radiology         7-1-16    $18,216.00
On-Call Agreement
                       Lake Medical    Medical Group
                          Center


                         Success
Physician Advisor
                       Healthcare 1,
  of Psychiatric                          William
                      LLC dba Silver                      3-1-16    $9,000.00
Utilization Review                     Gillespie, MD
                       Lake Medical
    Agreement
                          Center


                                        US Hospital
                         Success
                                         Personnel
                       Healthcare 1,
                                       California, Inc
Staffing Agreement    LLC dba Silver                     10-30-15   $9,380.00
                                        dba Hospital
                       Lake Medical
                                         StaffLink
                          Center
                                          Network
                        Success
                      Healthcare 1,
                                       Urgent Nursing
Staffing Agreement   LLC dba Silver                        11-4-15     $14,116.00
                                       Resource, Inc.
                      Lake Medical
                         Center


                        Success
Physician Advisor     Healthcare 1,
                                      Loraine V. Diego,
    of Medical       LLC dba Silver                        7-1-2017    $14,724.00
                                            MD
Utilization Review    Lake Medical
                         Center

                    Success
Medical Director of Healthcare 1,        Glenview
 Pathology and      LLC dba Silver       Pathology
                                                           1-1-2018    $6,500.00
   Laboratory       Lake Medical       Medical Group,
   Agreement        Center                  Inc.

                     Success
                     Healthcare 1,
  Call Coverage      LLC dba Silver   In Soo Kim, M.D.    11-15-2017   $30,500.00
   Agreement         Lake Medical
                     Center

                   Success
                   Healthcare 1,
                                       Aya Healthcare
Staffing Agreement LLC dba Silver                         3-12-2018       $0
                   Lake Medical             Inc.
                   Center


                                          AMH
    Transfer          Silver Lake
                                      Comprehensive        10-23-15       $0
   Agreement         Medical Center
                                      Medical Centers


                        Success
                      Healthcare 1,    Complete Care
    Transfer
                     LLC dba Silver     Community           1-8-16        $0
   Agreement
                      Lake Medical     Health Center
                         Center
                      Success
   Patient          Healthcare 1,
                                      MedCoast
Transportation     LLC dba Silver                      6-1-16    $36,472.51
                                    MedServices Inc.
 Agreement          Lake Medical
                       Center


                      Success
Mutual Patient      Healthcare 1,
                                      Mid-Wilshire
  Transfer         LLC dba Silver                      7-10-17      $0
                                     Surgery Center
 Agreement          Lake Medical
                       Center


                      Success
                    Healthcare 1,      Peoples
Patient Transfer
                   LLC dba Silver     Community        3-1-16       $0
  Agreement
                    Lake Medical      Clinic, Inc.
                       Center


                      Success
                                     Los Angeles
                    Healthcare 1,
Patient Transfer                      Centers for
                   LLC dba Silver                      6-8-16       $0
  Agreement                         Alcohol & Drug
                    Lake Medical
                                        Abuse
                       Center


                      Success
                    Healthcare 1,
Patient Transfer                      Sunset Foot
                   LLC dba Silver                      3-18-16      $0
  Agreement                             Clinic
                    Lake Medical
                       Center


                      Success
                    Healthcare 1,
Patient Transfer                     County of Los
                   LLC dba Silver                      9-28-16      $0
  Agreement                            Angeles
                    Lake Medical
                       Center
    Transfer         Silver Lake       Serrano Post-
                                                           11-10-2017      $0
   Agreement        Medical Center      Acute, LLC


                       Success
                     Healthcare 1,
    Transfer                           3C Community
                    LLC dba Silver                          8-13-18        $0
   Agreement                               Clinic
                     Lake Medical
                        Center


                       Success
                     Healthcare 1,       Beverly
 Patient Transfer
                    LLC dba Silver      Community           7-23-18        $0
   Agreement
                     Lake Medical         Clinic
                        Center

                                        Time Warner
 Right of Entry       HLP of Los
                                        Cable Pacific       6-17-16        $0
  Agreement          Angeles, LLC
                                         West, LLC
                       Success
                     Healthcare 1,
  Software and      LLC dba Silver        ScImage           10-10-16    $16,667.30
   Licensing         Lake Medical
                        Center


                        Success
Listing Agreement                     Real to Reel, Inc.    2-20-13        $0
                    Healthcare, LLC

                       Success
  Guaranteed         Healthcare 1,
                    LLC dba Silver      Enterprises
  Contingency                                               5-13-11        $0
                     Lake Medical     Medical Services
  Agreement
                        Center

                       Success
  Contribution       Healthcare 1,
Agreement for the   LLC dba Silver    Jacob Flores, MD       3-5-15        $0
 Services of the     Lake Medical
 Chief of Staff         Center
                      Success
Confidential and    Healthcare 1,      Morrison
  Proprietary      LLC dba Silver    Management         12-1-11       $0
  Agreement         Lake Medical    Specialists, Inc.
                       Center

                      Success
                    Healthcare 1,
Memorandum of      LLC dba Silver   National Training
                                                        3-10-13       $0
  Agreement         Lake Medical     Systems, Inc.
                       Center

                      Success
 HIE Networks
                    Healthcare 1,
 Participation                       HIE Networks,
                   LLC dba Silver                       10-16-17   $3,350.00
  Registration                           LLC
                    Lake Medical
  Application
                       Center
